Citation Nr: 1606574	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1986 to August 1987, as well as additional National Guard service from August 1984 to March 1986; and Reserve service from March 1986 to June 1986 and from August 1987 to August 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for tinnitus. 

The appellant testified before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing has been associated with the record.

In December 2014, this claim was remanded for additional development, as will be explained further below. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded this issue to contact the appropriate offices in order to obtain outstanding ACDUTRA and INACDUTRA records and verify the precise dates of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  A list of each period and type of service was supposed to be associated with the claims file.  Subsequently, personnel files associated with the claims file, including a retirement points document, demonstrate that in addition to his active duty service from July 1986 to August 1987, the Veteran had both ACDUTRA and INACDUTRA service in the National Guard and Reserve from 1985 to 1986; and from August 1987 to August 1989, although the actual dates of this service within each year have not been obtained.  To this end, upon remand the AOJ should attempt to obtain the Veteran's pay stubs for the entirety of his service and attempt to determine whether he was serving on active duty, ACDUTRA or INACDUTRA at any given time. 

The Board also remanded this issue in part in order to afford the Veteran a new examination to determine the nature and etiology of his tinnitus based upon the Veteran's Reserve service.  The electronic claims file contains a document suggesting an examination had been scheduled but then cancelled by the Medical Administration Service; however, there is no indication in the record whether the Veteran was ever sent proper notification of the date on which he was to attend his examination in this instance.  Upon remand, the Veteran should be afforded another opportunity to attend an examination, and all attempts to schedule the Veteran's examination, including notification of the date and time, should be documented in the claims folder.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center (NPRC), and any other appropriate repository, including if appropriate the Veteran's Reserve Unit, and request the Veteran's pay stubs from his service, including National Guard service from August 1984 to March 1986; and Reserve service from March 1986 to June 1986 and from August 1987 to August 1994.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

2.  A list of each period and type of service should be associated with the claims file.  If such a list cannot be made, then such determination should be documented in the claims file with an explanation as to why. 

3.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current tinnitus.  The claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report. 

Any verified periods of active duty, and Reserve and National Guard duty, including ACDUTRA, and INACDUTRA service must be provided to the examiner, and the examiner should be informed that Veteran had military service from July 1986 to August 1987, as well as additional National Guard service from August 1984 to March 1986; and Reserve service from March 1986 to June 1986 and from August 1987 to August 1994.  

All necessary tests and studies should be conducted.  

Following review of the record and examination of the appellant, the examiner should be requested to provide an opinion regarding whether it is at least as likely as not (probability of 50 percent of more) that tinnitus is the result of any disease or injury that was incurred or aggravated during any verified period of ACDUTRA, to include any acoustic trauma.  The examiner should also provide an opinion regarding whether it at least as likely as not (probability of 50 percent of more) that tinnitus is the result of any injury that was incurred or aggravated during any verified period of INACDUTRA, to include any acoustic trauma. 

Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.  In particular, any opinion concerning tinnitus should consider the prior VA examination report and the January 2011 record from Harvard Vanguard.  If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered. 

4.  If the Veteran does not report for a scheduled examination, associate with the record the letter(s) sent to the Veteran notifying him of the date, time and location of the scheduled examination.    

5.  After completing the above, and any other development that is deemed warranted, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




